IA114th CONGRESS2d SessionH. J. RES. 106IN THE HOUSE OF REPRESENTATIVESDecember 6, 2016Mr. Roe of Tennessee submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONApproving the location of a memorial to commemorate and honor the members of the Armed Forces that served on active duty in support of Operation Desert Storm or Operation Desert Shield. 
Whereas subsection (b)(1) of section 8908 of title 40, United States Code, provides that the location of a commemorative work in the area depicted as Area I on the map described in subsection (a) of that section shall be deemed to be authorized only if approved by law not later than 150 days after the date on which Congress is notified that the subject of the commemorative work is of preeminent historical and lasting significance to the United States;  Whereas section 3093 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (40 U.S.C. 8903 note; Public Law 113–291) authorized the National Desert Storm Memorial Association to establish a memorial in the District of Columbia to commemorate and honor the members of the Armed Forces that served on active duty in support of Operation Desert Storm or Operation Desert Shield; and  
Whereas the Secretary of the Interior has notified Congress of the determination of the Secretary of the Interior that the subject of the memorial is of preeminent historical and lasting significance to the United States and may be located in Area I: Now, therefore, be it  That the location of the commemorative work authorized by section 3093 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (40 U.S.C. 8903 note; Public Law 113–291) to commemorate and honor the members of the Armed Forces that served on active duty in support of Operation Desert Storm or Operation Desert Shield, within Area I, as depicted on the map described in section 8908(a) of title 40, United States Code, is approved. 
